Wood, J., (after stating the facts). The court erred. Appellants had met every requirement of jurisdiction under the act of April 19, 1895. Service of the writ creates a lien in favor of the plaintiff upon the money due from the garnishee to the defendant. Little Rock Traction & Electric Co. v. Wilson, 66 Ark. 586. The proceeding is analogous to that of. the attachment of property of a nonresident defendant. Here the res, so to speak, is the money due from the garnishee to the defendant. Service of the writ seizes that in the hands of the garnishee, and holds it subject to the payment of the claim of the plaintiff against the defendant, to the extent only that it may go, and, after constructive service upon the defendant and personal service of the writ, the court may proceed to- ascertain the amount due from the defendant to the plaintiff and to adjudge that the money due from the garnishee to the defendant shall go pro tanto, if necessary, in satisfaction of the plaintiff’s claim. Chicago, R. I. & P. R. Co. v. Sturm, 174 U. S. 710, and cases cited; King v. Cross, 175 U. S. 396; Berry v. Davis, 13 S. W. 978; Spalding v. Wayne, 45 S. W. 770. See also Kansas City, P. & G. R. Co. v. Parser, ante, p. 401. Of course, personal judgment can not be rendered against the defendant, and the bond fully protects-him. Reversed, with directions to reinstate the cause.